Case 2:20-cv-00004-JRG Document 98-1 Filed 06/17/20 Page 1 of 4 PageID #: 1166




                        EXHIBIT A
Case 2:20-cv-00004-JRG Document 98-1 Filed 06/17/20 Page 2 of 4 PageID #: 1167



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                   Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                       JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.



                       DECLARATION OF FRANCES H. STEPHENSON

       I, Frances H. Stephenson, declare under penalty of perjury, pursuant to 28 U.S.C.       1746

under the laws of the United States of America, that the following is true and correct:

       1.         I am an attorney of Keyhani LLC, attorneys for Plaintiff Joe Andrew Salazar in the

above captioned case. I am a member in good standing of the New York State Bar. I am over 21

years of age. I have personal knowledge of the following facts or access to information allowing

me to confirm these facts.

       2.         On April 28, 2020, pursuant to P.R. 4-3, counsel for Salazar provided a preliminary

unsigned draft of the Joint Claim Construction and Prehearing Statement (the “Joint Statement”)




                                                   1
Case 2:20-cv-00004-JRG Document 98-1 Filed 06/17/20 Page 3 of 4 PageID #: 1168



to Defendants and Intervenors to use as a template for the final version due to the Court on May

1, 2020. This document was titled “DRAFT Joint Statement PR 4-3 4.28.2020.”

       3.        Salazar based his preliminary draft on Defendants’ and Intervenors’ P.R. 4-2

disclosure, in which the parties indicated they were going to bring in extrinsic evidence and rely

on the testimony of their expert Dr. Wolfe to support their positions.

       4.        In this draft statement, Salazar, citing the position taken by Defendants in their

motion to dismiss and reply briefs, stated: “In Salazar v. HTC Corp., (2:16-cv-01096-JRG),

Defendants’ privy and Intervenor in this case, HTC Corp., previously asserted (in the parties’ P.R.

4-3 disclosure) that it ‘objects to expert testimony because only intrinsic evidence is relevant to

claim construction in this case.’”

       5.        On April 29, 2020, the date the Joint Statement was due to the Court, Defendants

and Intervenors asked Salazar if he would consent to an extension until May 1. Salazar agreed to

the extension.

       6.        Salazar did not receive Defendants’ and Intervenors’ draft until late afternoon on

May 1. In this draft, Defendants and Intervenors withdrew all of their expert testimony.

       7.        Upon receiving notice for the first time that this testimony was being completely

removed, Salazar withdrew his draft statement about the parties being privity because it was no

longer relevant. This was the first opportunity Salazar had to make revisions responsive to

Defendants’ and Intervenors’ edits.



Dated: June 17, 2020                                  s/ Frances H. Stephenson
                                                      Frances H. Stephenson
                                                      Keyhani LLC
                                                      1050 30th Street NW
                                                      Washington, DC 20007
                                                      Telephone: (202) 748-8950


                                                 2
Case 2:20-cv-00004-JRG Document 98-1 Filed 06/17/20 Page 4 of 4 PageID #: 1169



                                          Fax: (202) 318-8958
                                          fstephenson@keyhanillc.com
                                          Attorneys for Plaintiff




                                      3
